             Case 1:20-cr-00412-AT Document 16-1 Filed 08/21/20 Page 1 of 3


                                                                                        CLOSED

                        U.S. District Court
                 Middle District of Florida (Tampa)
    CRIMINAL DOCKET FOR CASE #: 8:20-mj-01807-TGW All Defendants


Case title: USA v. Badolato                               Date Filed: 08/20/2020
Other court case number: 20cr412 Southern District of New Date Terminated: 08/20/2020
                          York


Assigned to: Magistrate Judge Thomas
G. Wilson

Defendant (1)
Andrew Badolato                            represented by Percy King
TERMINATED: 08/20/2020                                    Federal Public Defender
                                                          400 N. Tampa St., Suite 2700
                                                          Tampa, FL 33602
                                                          Email: Percy_King@fd.org
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                                                          Designation: Public Defender or
                                                          Community Defender Appointment

Pending Counts                                            Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                         Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                Disposition
18:1349.F ATTEMPT AND
CONSPIRACY TO COMMIT MAIL
FRAUD
             Case 1:20-cr-00412-AT Document 16-1 Filed 08/21/20 Page 2 of 3



Plaintiff
USA                                         represented by Diego Fontes Novaes
                                                           US Attorney's Office - FLM
                                                           Suite 3200
                                                           400 N Tampa St
                                                           Tampa, FL 33602-4798
                                                           813-274-6000
                                                           Email: diego.novaes@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Retained


Date Filed      # Docket Text
08/20/2020      1 Arrest pursuant to Rule 5(c)(2) of Andrew Badolato from the Southern District of
                  New York. (DMS) (Entered: 08/20/2020)
08/20/2020      2 ***CJA 23 Financial Affidavit by Andrew Badolato. (DMS) (Entered:
                  08/20/2020)
08/20/2020      4 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Andrew
                  Badolato. Signed by Magistrate Judge Thomas G. Wilson on 8/20/2020.
                  (Wilson, Thomas) (Entered: 08/20/2020)
08/20/2020      5 Oral MOTION to Appoint Counsel, Oral MOTION for Bond by Andrew
                  Badolato. (DMS) (Entered: 08/20/2020)
08/20/2020      6 Minute Entry for proceedings held before Magistrate Judge Thomas G. Wilson:
                  Granting 5 Oral Motion to Appoint Counsel; granting 5 Oral Motion for Bond;
                  INITIAL APPEARANCE in Rule 5(c)(3) proceedings held on 8/20/2020 as to
                  Andrew Badolato from the Southern District of New York. (DIGITAL)
                  (Interpreter/Language: N/A) (DMS) (Entered: 08/20/2020)
08/20/2020      7 ORDER Setting Conditions of Release as to Andrew Badolato. Signed by
                  Magistrate Judge Thomas G. Wilson on 8/20/2020. (DMS) (Entered:
                  08/21/2020)
08/20/2020      8 ORDER directing Pretrial Services to maintain passport as to Andrew
                  Badolato. Signed by Magistrate Judge Thomas G. Wilson on 8/20/2020.
                  (DMS) (Entered: 08/21/2020)
08/20/2020      9 ORDER OF REMOVAL pursuant to Rule 5(c)(3) to the Southern District of
                  New York as to Andrew Badolato. Signed by Magistrate Judge Thomas G.
                  Wilson on 8/20/2020. (DMS) (Entered: 08/21/2020)
08/21/2020         NOTICE to Southern District of New York of a Rule 5 or Rule 32 Initial
                   Appearance as to Andrew Badolato regarding your case number: 20-cr-412.
                   Using your PACER account, you may retrieve the docket sheet and any
                   documents via the case number link. No documents/record will be sent. If you
                   require certified copies of any documents please send a request to
                   InterdistrictTransfer_FLMD@flmd.uscourts.gov. If you wish the court to use a
          Case 1:20-cr-00412-AT Document 16-1 Filed 08/21/20 Page 3 of 3


                different email address in the future, please send a request to update your address
                to InterdistrictTransfer_TXND@txnd.uscourts.gov. (DMS) (Entered: 08/21/2020)



                                       PACER Service Center
                                         Transaction Receipt
                                            08/21/2020 15:01:24
                    PACER
                                   us5070:2654438:0 Client Code:
                    Login:
                                                     Search        8:20-mj-01807-
                    Description:   Docket Report
                                                     Criteria:     TGW
                    Billable
                                   2                 Cost:         0.20
                    Pages:
                                                     Exempt
                    Exempt flag:   Exempt                          Always
                                                     reason:


PACER fee: Exempt
